                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

 BLANCA ALICEA,

          Plaintiff,

             v.                            CIVIL NO. 17-2298 (RAM)
 ROBERT WILKIE, Secretary
 Department of Veterans Affairs

          Defendant.



                             OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, U.S. District Judge

  Pending    before    the   Court   is   Defendant   David    J.    Shulkin’s,

Secretary of the Department of Veterans Affairs, Motion for Summary

Judgment, accompanied by a Statement of Uncontested Facts and

Memorandum of Law in Support of Summary Judgment. (Docket Nos. 50,

51 and 54). For the reasons discussed below, having considered the

parties’ submissions both in opposition and support of the same,

the Court hereby GRANTS Defendant’s Motion for Summary Judgment.

(Docket No. 50).

                        I.     PROCEDURAL BACKGROUND

     On November 17, 2017, Plaintiff Blanca Alicea (“Alicea” or

“Plaintiff”) sued David J. Shulkin, M.D., the Secretary of the

United States Department of Veterans Affairs, and the United States

Department of Justice requesting that the Court prohibit the

Veteran    Affairs     Caribbean     Health   Center    (the        “VA”)   from
Civil No. 17-2298 (RAM)                                                          2


terminating her employment at said hospital. (Docket No. 1). This

filing was defective for failure to comply with Local Rule 3. See

L. CV. R. 3.

     Plaintiff filed her Verified Amended Complaint on November

20, 2017. (Docket No. 3). As in her original Complaint, Plaintiff

alleged   that     Defendant      violated   Equal   Employment      Opportunity

(“EEO”) waiver requirements under 29 U.S.C. § 626(f). Furthermore,

Alicea    argues    that    Defendant     unlawfully    interfered     with    her

federal statutory employment rights as prohibited by 29 U.S.C. §

626(f)(4) and/or 42 U.S.C. § 1983. (Id. ¶¶ 17-20) by attempting to

“unlawfully        coerce    plaintiff       into      withdrawing     an      EEO

discrimination complaint under threat of termination.” (Id. ¶ 14).

Lastly,    Alicea      contends    that    Defendant    may    be    subject   to

prosecution      for    interference      with   a   pending    administrative

investigation as well as tampering with and retaliating against

witnesses in connection with an administrative proceeding. (Id. ¶

22). Defendant filed his Answer to Amended Complaint on February

22, 2018, denying all allegations. (Docket No. 13).

     Plaintiff filed her Second Amended Complaint on June 30, 2018.

(Docket No. 21). In addition to reiterating her aforementioned

claims regarding unlawful interference with statutory rights,

witness tampering and violation of waiver requirements, Plaintiff

added two additional causes of action: (1) violations of the Age

Discrimination in Employment Act, 29 U.S.C. §§ 621, et. seq.; and
Civil No. 17-2298 (RAM)                                                      3


(2)    unlawful   workplace   retaliation.    (Id.    ¶   27-34).   Defendant

subsequently filed his Answer to Second Amended Complaint, once

again denying all of Plaintiff’s claims. (Docket No. 23).

       On September 25, 2019, Defendant filed a Motion for Summary

Judgment and Statement of Uncontested Facts (“SUF”). (Docket Nos.

50 and 51). Defendant filed a Memorandum of Law in Support of

Motion for Summary Judgment on September 30, 2019. (Docket No.

54).    In   response,   on   October   29,   2019,   Plaintiff     filed   an

Opposition to Defendant’s Motion for Summary Judgment, accompanied

by an Opposing Statement of Material Facts (“Opposition”). (Docket

Nos. 57 and 57-1). Additionally, Plaintiff filed a Supplement to

her Opposition that included a statement of additional facts in

dispute. (Docket No. 62).

       On November 22, 2019, Defendant filed a Reply asserting that

Plaintiff’s Opposition was not supported by record citations nor

cross references her Opposing Statement of Material Facts in

violation of Local Rule 56(c) and thus, should not be considered

by the Court. (Docket No. 63 ¶¶ 2-3).

                              II.   LEGAL STANDARD

       A motion for summary judgment is governed by Fed. R. Civ. P.

56(a). Summary judgment is proper if the movant shows that (1)

there is no genuine dispute as to any material fact and (2) they

are entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

“A dispute is ‘genuine’ if the evidence about the fact is such
Civil No. 17-2298 (RAM)                                                             4


that a reasonable jury could resolve the point in favor of the

non-moving party.” Thompson v. Coca–Cola Co., 522 F.3d 168, 175

(1st   Cir.    2008).   A    fact   is    considered     material    if     it   “may

potentially ‘affect the outcome of the suit under governing law.’”

Albite v. Polytechnic Univ. of Puerto Rico, Inc., 5 F. Supp. 3d

191, 195 (D.P.R. 2014) (quoting Sands v. Ridefilm Corp., 212 F.3d

657, 660–661 (1st Cir. 2000)).

       The moving party has “the initial burden of demonstrat[ing]

the absence of a genuine issue of material fact with definite and

competent evidence.” Mercado-Reyes v. City of Angels, Inc., 320 F.

Supp. 344, at 347 (D.P.R. 2018) (quotation omitted). The burden

then shifts to the nonmovant, to present “competent evidence to

rebut the motion.” Bautista Cayman Asset Co. v. Terra II MC & P,

Inc., 2020 WL 118592, at 6* (quoting Méndez-Laboy v. Abbott Lab.,

424 F.3d 35, 37 (1st Cir. 2005)). A nonmoving party must show “that

a trialworthy issue persists.” Paul v. Murphy, 2020 WL 401129, at

*3 (1st Cir. 2020) (quotation omitted).

       While a court will draw all reasonable inferences in favor of

the    non-movant,      it   will     disregard        conclusory    allegations,

unsupported speculation and improbable inferences. See Johnson v.

Duxbury,      Massachusetts,    931      F.3d   102,    105   (1st   Cir.    2019).

Moreover, the existence of “some alleged factual dispute between

the parties will not affect an otherwise properly supported motion

for summary judgment.” Scott v. Harris, 550 U.S. 372, 379 (2007)
Civil No. 17-2298 (RAM)                                          5


(quotation omitted). Hence, a court should review the record in

its entirety and refrain from making credibility determinations or

weighing the evidence. See Reeves v. Sanderson Plumbing Products,

Inc., 530 U.S. 133, 135 (2000).

     In this District, summary judgment is also governed by Local

Rule 56. See L. CV. R. 56(c). Per this Rule, an opposing party

must “admit, deny or qualify the facts supporting the motion for

summary judgment by reference to each numbered paragraph of the

moving party’s statement of material facts.” Id. Furthermore,

unless the fact is admitted, the opposing party must support each

denial or qualification with a record citation. Id.

     Additionally, Local Rule 56(c) allows an opposing party to

submit additional facts “in a separate section.”   L. CV. R. 56(c).

Given that the plain language of Local Rule 56(c) specifically

requires that any additional facts be stated in a separate section,

parties are prohibited from incorporating numerous additional

facts within their opposition. See Natal Pérez v. Oriental Bank &

Trust, 291 F. Supp. 3d 215, 218-219 (D.P.R. 2018) (quoting Carreras

v. Sajo, Garcia & Partners, 596 F.3d 25, 32 (1st Cir. 2010) and

Malave–Torres v. Cusido, 919 F.Supp. 2d 198, 207 (D.P.R. 2013)).

      If a party opposing summary judgment fails to comply with

the rigors that Local Rule 56(c) imposes, “a district court is

free, in the exercise of its sound discretion, to accept the moving

party's facts as stated.” Caban Hernandez v. Philip Morris USA,
Civil No. 17-2298 (RAM)                                                        6


Inc., 486 F.3d 1, 7 (1st Cir. 2007). Thus, litigants ignore this

rule at their peril. See Natal Pérez, 291 F. Supp. 3d at 219

(citations omitted).

                             III. FINDINGS OF FACT

      To make findings of fact, the Court analyzed Defendant’s

Statement of Uncontested Facts in support of Motion for Summary

Judgment      (“SUF”)    (Docket    No.   51)    and   Plaintiff’s     Opposing

Statement of Material Facts (Docket No. 57-1), as well as her

statement of additional facts in dispute provided in the Supplement

to her Opposition. (Docket No. 62). It is worth noting that

Plaintiff uses identical language and record citations in every

one of her fourteen (14) denials to the VA’s SUF. (Docket No. 57-

1 ¶¶ 9-15; 17-22; 28). In other words, Plaintiff relies exclusively

on the same nine (9) pages of her deposition testimony as well as

her statements to the EEO to attempt to controvert facts.1

      After    only     crediting   material     facts   that    are   properly

supported by a record citation and uncontroverted, the Court makes

the following findings of fact:

    1. Plaintiff was born on January 13, 1962. (Docket No. 51 ¶ 1).

    2. Plaintiff   was    fifty-five      (55)   years   old    when   she   was

      terminated in 2017. (Id.).




1 References to a specific Finding of Fact shall be cited in the following
manner: (Fact ¶ _).
Civil No. 17-2298 (RAM)                                                      7


  3. On August 2, 2010, Alicea was assigned to the position of

    “Health Science Specialist” in the Office of the Chief of

    Staff,    Infection        Control    Program     at     the    Veterans

    Administration Caribbean Healthcare System (the “VACHCS” or

    “VA”). (Id. ¶ 2).

  4. Alicea maintained this position throughout her employment at

    the VACHCS. (Id.).

  5. Plaintiff received within-grade pay increases in 2012, 2014

    and 2016. (Id. ¶ 6).

  6. Mirsonia M. Martínez-Morales (Martínez) held the position

    “Infection Control Coordinator GS-13” and was Plaintiff’s

    immediate supervisor from 2010 through 2017. (Id. ¶ 3).

  7. Martinez was born in April 1965 and was fifty-two (52) years

    old at the time of Plaintiff’s termination. (Id. ¶ 4).

  8. Plaintiff    had   five   (5)   coworkers,    namely:     Rafael   Cabán,

    fifty-nine (59) years old; Veronika Kerkado, sixty (60) years

    old; Nancy Roman, forty-three (43) years old; Damaris Román,

    thirty-eight (38) years old; and Zydnia Pomales, sixty-six

    (66) years old. (Id. ¶ 5).

  9. These coworkers also received within-grade increases during

    their employment. (Id. ¶ 7).

  10. Plaintiff    received     performance       appraisals     during    her

     employment at the VA. (Id.).
Civil No. 17-2298 (RAM)                                               8


  11. Plaintiff’s overall performance rating for the year 2010 was

     “outstanding.” (Exhibit No. 62-14 at 1).

  12. Plaintiff’s overall performance rating for the year 2011 was

    “outstanding.” (Exhibit No. 62-14 at 3).

  13. Plaintiff’s overall performance rating for the year 2012 was

    “fully successful.” (Exhibit No. 62-14 at 5).

  14. Plaintiff’s overall performance rating for the year 2013 was

    “fully successful.” (Exhibit No. 62-14 at 7).

  15. Plaintiff’s overall performance rating for the year 2014 was

    “fully successful.” (Exhibit No. 62-14 at 9).

  16. Plaintiff’s overall performance rating for the year 2015 was

    “fully successful.” (Exhibit No. 62-14 at 11).

  17. Plaintiff’s overall performance rating for the year 2016 was

    “fully successful.” (Exhibit No. 62-14 at 13).

  18. Said appraisals contained the following five performance

     elements   and   standards:   customer    service,   surveillance,

     prevention and control, age related, and education. (Docket

     No. 51 ¶ 7).

  19. Specifically, the “Surveillance”        performance element and

     standard required the following:

         Conducts surveillance according to laboratory data
         and epidemiologic principles aimed at detecting and
         recording hospital associated infections. No more
         than three deviations with no adverse impact will
         be accepted during the rating period.
Civil No. 17-2298 (RAM)                                                  9


         Assists in her assigned area problem resolution of
         IC issues as directed by the Infection Control
         Committee. No more than three deviations with no
         adverse impact will be accepted during the rating
         period.

         Serves as resource for the Department of Health
         investigations and follows-up during outbreaks or
         acts of bioterrorism. No more than three deviations
         with no adverse impact will be accepted during the
         rating period.

      (Id. ¶ 8).

  20. On March 31, 2017, Martínez, Plaintiff’s supervisor, sent

    Alicea a Memorandum with the subject “PIP Meeting Request.”

    In this Memorandum, Martínez informed Plaintiff that she was

    “not meeting the standard of Surveillance” pursuant to her

    performance appraisal. Therefore, Martínez was scheduling a

    meeting   for    April     5,   2017,   to   develop   a   Performance

    Improvement Plan (“PIP”) to provide Alicea “with all the

    necessary tools to achieve successful performance in this

    critical element.” The Memorandum also notified Plaintiff

    that she had the right to union representation during the

    meeting. (Id. ¶ 10).

  21. On April 5, 2017, Plaintiff received a Memorandum titled

     “Notification    of     Unacceptable   Performance/Opportunity    to

     Improve,” detailing both the deficiencies of Plaintiff’s

     performance and the nature of the ninety (90) day PIP to be

     implemented. (Docket Nos. 51 ¶¶ 12-13; 51-9).
Civil No. 17-2298 (RAM)                                         10


  22. Specifically, the Memorandum describes the following five

     (5) instances in which Alicea deviated from the standard for

     surveillance:

         1. On 1l/7/16, I explained to you regarding a case
            that you took as PNUl and it should be classified
            as PNU2, as patient had positive aspirated
            sputum culture results. Per CDC guidelines. PNU1
            category is without culture specimen results.
            Also, signs and symptoms described by you in the
            surveillance log for this case were not inside
            the infection window period as required by CDC
            guidelines.

         2. On 11/7/16, you took a case as hospital acquired
            skin infection with a susceptible organism
            (Penile prosthesis infection). I explained to
            you that patient had a surgery, and as per CDC
            guidelines should be taken as surgical site
            infection (SSI) and not skin infection. Also,
            survei11ance of skin infections was not supposed
            to be taken, unless it was an infection with a
            Multi drug resistant organism, which was not the
            case. This case shouldn't be taken as a Hospital
            acquired infection, it was a community acquired
            infection; Infectious diseases note (9/30/16)
            documents    that     patient    had    previous
            interventions    and    infections   of   penile
            prosthesis at non-VA hospital. H&P CPRS note
            8/23/16, also documents previous prosthesis
            surgeries done at non-VA hospital.

         3. On 11/4/17 I sent you a message because your
            pending UTI list had cultures form October still
            without been analyzed. On 11/9/17, cultures were
            still pending, therefore, I re-sent you the
            message with pending cu1tures list again, to
            what you replied that cultures were already
            checked. You did not take patient with a
            catheter associated urinary tract infection per
            CDC guidelines. You classified this patient as
            not relevant community acquired UTI in TheraDoc.

         4. On 3/2/17 you did not take a patient as a
            catheter associated urinary tract infection
Civil No. 17-2298 (RAM)                                                   11


              (CAUTI). CDC guidelines were not followed and
              record was not appropriately reviewed as there
              were many physician notes documenting that
              patient had a CAUTl. You documented in CPRS that
              no CAUTl was identified.

           5. On 3/9/17, during the Pneumonia surveillance,
              you marked erroneously a patient with pneumonia
              instead of marking the correct patient. After
              you did the correction, correct patient was not
              marked with appropriate CDC guidelines signs and
              symptoms for pneumonia. Also, you marked
              erroneously another 2 patients with pneumonia in
              the table. These mistakes are related to
              recording hospital associated infections as
              specified in Surveillance standard.

     (Docket Nos. 51 ¶ 13; 51-9 at 2-3).

  23. Plaintiff’s    performance    appraisal   dated     April    6,   2017

     indicates      that   she   “[n]eeds   improvement    to     be    Fully

     Successful or better.” (Id. ¶ 14).

  24. On April 14, 2017, Plaintiff initiated contact with an Equal

     Employment Opportunity (“EEO”) counselor raising harassment

     and discrimination claims. (Docket Nos. 51 ¶ 25; 51-16 at

     2).

  25. On July 21, 2017, Martínez sent a memorandum to the Chief of

     Staff, informing them that “[a]fter the 90 days’ [sic] period

     of the PIP, Mrs. Alicea did not achieve a satisfactory level

     of performance in the standard of: Surveillance.” (Docket

     Nos. 51 ¶ 15; 51-11 at 2).
Civil No. 17-2298 (RAM)                                                   12


  26. That    same    day,   Plaintiff,   through   her   Union,   requested

     voluntary reassignment to a position within the Nursing

     Service.        (Id. ¶ 16).

  27. On July 23, 2017, the EEO Counselor issued a report that

     provided a brief description of Alicea’s age discrimination

     and hostile work environment claims; the resolution sought;

     management’s response; a summary of resolution efforts; and

     a final interview. (Docket Nos. 51 ¶ 26; 51-17).

  28. Plaintiff filed her formal EEO complaint of discrimination

     using VA form 4939 on July 26, 2017. (Docket No. 51-16 at

     2).

  29. The EEO accepted the following claims presented by Alicea

     for investigation and further processing:

             1. From February 28, 2017 and ongoing, Mirsonia
                Martinez (MM), Infection Control Coordinator,
                excluded Complainant from serving temporary
                leadership duties.

             2. From February 28, 2017 and ongoing, the
                complainant has never been awarded a Quality
                Step Increase.

             3. On April 5, 2017, MM placed the Complainant on
                a Performance Improvement Plan (PIP).

             4. On April 6, 2017, MM issued Complainant a mid-
                term evaluation with the following progress
                review:   “needs  improvement   to  be   Fully
                Successful or better.

     (Docket Nos. 51 ¶ 25; 51-16 at 3).
Civil No. 17-2298 (RAM)                                                  13


  30. On August 17, 2017, the acting Chief of Staff, Dr. William

    Acevedo, issued a Notice of Proposed Removal – Unacceptable

    Performance    to    Plaintiff.   Plaintiff   and   AFGE   Local   2408

    received the notice on August 21, 2017. (Docket No. 51 ¶ 17;

    51-13).

  31. The Notice provided the following reasons for why it was

     being    proposed    that   Plaintiff   be   removed   from   federal

     service:

         For the period of April 5, 2017 through June 29,
         2017, you failed to meet the performance standards
         of the critical element of your position entitled
         Surveillance.

         Specifically,   during  the   above period  your
         performance, as measured against the performance
         standards for the critical element of your
         position, has been as follows:

         Standard: Conducts surveillance according to
         laboratory data and epidemiologic principles aimed
         at detecting and recording hospital associated
         infections.

         Actual Performance: Unacceptable.

         1. On 06/29/17, it was identified that you failed
            to conduct surveillance per CDC guidelines as
            you took a Lt Total Knee arthroplasty surgery
            as a Surgical Site Infection (SSI). You
            documented this case as a hospital associated
            infection (HAI) in Infection Control (IC)
            surgical site HAI log. This case was operated
            in 3/21/2011 and you documented that was
            operated in 3/21/2017. Also, wrong surgeon name
            was entered in log, and anesthetist name was
            entered instead of first assistant name (this
            was also identified in another case on
            04/20/17).
Civil No. 17-2298 (RAM)                                        14


         2. On 6/29/17, it was identified that you altered
            IC data in Open Heart Surveillance June log. You
            changed the initials of the employee that did
            this surveillance in 2 patients (as this
            employee was assigned to do it), and placed
            yours, adjudicating her job to you.

         3. On 6/29/17, it was identified that you
            erroneously classified a patient with 2 urine
            cultures with same results and collected same
            dates in Theradoc; one as Hospital acquired (HA)
            and the other as Community acquired (CA). Also
            on 5/3/17, was identified that you classified a
            sputum/culture    as   not   relevant   Hospital
            acquired, and should be not relevant Community
            acquired.   Also,    urine/culture   from   MICU
            classified as not relevant (CA), and should be
            not relevant.

         4. On 06/16/17 (due date to complete surveillance
            was 06/14/17), you mentioned that 2 cases of
            Ventilator associated condition (VAC) were not
            entered in Theradoc for the statistics and that
            one of them was not even analyzed. She referred
            that one case was in the back of the page and
            she did not notice it. Surveillance timeliness
            was also failed on 5/17/17.

         5. On 6/09/17, it was identified that you
            incompletely filled IC Knee and Hip arthroplasty
            surveillance log for April and one patient was
            not entered to do surveillance. On 6/29/17, it
            was identified that you failed to enter 3
            patients in May log, and surveillance was not
            performed. Also, the 30 days' [sic] post-surgery
            surveillance was done in one case prior to the
            end of the 30 days' [sic] period. This was also
            identified on 4/20/17 and 4/26/17, were in 4
            patients you did the surveillance and documented
            it in CPRS notes prior to the end of the 30 days
            post-surgery period.

         6. On   6/9/17,  it   was   identified   that   you
            erroneously recorded a Catheter Associated
            Urinary tract infection (CAUTI) in IC Hospital
            associated   infection    log   and    in   your
            surveillance   notebook.   You   documented   as
Civil No. 17-2298 (RAM)                                              15


               criteria for CAUTI bradycardia (that is criteria
               for less than 1 year old patient) and fever of
               100.2 F which is not criteria.

         7. On 6/9/17, you documented on CPRS note that
            diagnosis upon admission was a Suprapubic
            abscess 2ary to MRSA, and patient did not come
            to hospital with the abscess, it was a hospital
            acquired MRSA abscess.

         8. On 4/20/17, it was identified that you failed
            to conduct surveillance per CDC guidelines as
            you took a S/P Resection arthroplasty as a
            Surgical Site Infection (SSI) and this case
            shouldn't be taken as it was an already infected
            class IV surgery.

         9. You did surveillance on Hepatitis B results, and
            reported Hepatitis B core results to P.R.
            Department of Health, and cases were not
            indicated to be reported. Only cases in acute
            phase, should be reported as per Department of
            Health law. Letter sent to Department of Health
            with corrections.

         10. On 5/3/17, Clinical Case Registry pending
             Hepatitis C Virus list of cases was provided to
             her for surveillance, there were to many pending
             cases. This list should be reviewed on a weekly
             basis to confirm or delete cases accordingly.
             List had 3 cases that should be confirm [sic]
             since April. List was never received back for
             my review, Mrs. Alicea said that she did not has
             [sic] the list and don't [sic] know where she
             placed it.

     (Docket Nos. 51 ¶ 17; 51-13 at 2-4).

  32. Alicea’s “Overall Rating,” i.e. annual rating of record,

    pursuant to her Performance Appraisal dated October 30, 2017

    was “UNACCEPTABLE – The achievement level(s) for one (or more)

    critical    element(s)   is(are)   designated   as   Unacceptable.”

    (Docket Nos. 51 ¶ 18; 51-2 at 6).
Civil No. 17-2298 (RAM)                                        16


  33. The Additional Comments/Information section of Plaintiff’s

     October 30, 2017 Performance Appraisal stated the following:

         After Mrs. Alicea was placed under Performance
         Improvement Plan (PIP), Mrs. Alicea failed to
         achieve fully successful level of performance level
         in this standard due to the following:

         on 06/29/17 it was identified that Mrs. Alicea
         failed to conduct surveillance per CDC guidelines
         as she documented a Left knee arthroplasty surgery
         as a surgical site infection (SSI). Mrs. Alicea
         documented this case as a hospital associated
         infection (HAI) in infection control (IC) surgical
         site HAI log. This case was operated on 03/21/2011,
         and Mrs. Alicea documented that was operated
         03/21/2017. Also, wrong surgeon name was entered in
         log and anesthetist name was entered instead of
         first assistant surgeon name (this was also
         identified in another case on 04/20/17).

         On 06/29/17, it was identified that Mrs. Alicea
         erroneously classified a patient with two urine
         cultures with same results and collected same dates
         in TheraDoc software; one as hospital acquired (HA)
         and the other as community acquired (CA). Also on
         05/03/17,   was   identified   that   Mrs.   Alicea
         classified a sputum culture as not relevant HA, and
         should be not relevant CA. Also urine culture from
         MICU classified as not relevant CA, and should be
         not relevant.

         On 06/16/17 (due date to complete surveillance was
         06/14/17) Mrs. Alicea mentioned that two (2) cases
         of ventilator associated condition (VAC) were not
         entered in TheraDoc for the statistics and that one
         of them was not even analyzed. Mrs. Alicea referred
         that one case was in the back of the page and she
         did not notice it. Surveillance timeliness was
         also,failed on 05/17/17.

         On 06/09/17,it was identified that Mrs. Alicea
         erroneously recorded a catheter associated urinary
         tract infection (CAUTI) in IC hospital associated
         infection log and in her surveillance notebook.
         Mrs. Alicea documented as criteria for CAUTI
Civil No. 17-2298 (RAM)                                                  17


           bradycardia (that is criteria for less than 1 year
           old patient) and fever of 100·. 2 F which is not a
           criteria.

           On 06/09/17, Mrs. Alicea documented on CPRS note
           that diagnosis upon admission was suprapubic
           abscess secondary to MRSA, and patient did not come
           to hospital with the abscess, it was a HA MRSA
           abscess.

           On 04/20/17, it was identified that Mrs. Alicea
           failed to conduct surveillance per CDC guidelines
           as she documented a 8/P resectiun arthroplasty as
           a surgical site infection (SSI), and this case
           should not be taken as it was an already infected
           Class IV surgery.

     (Docket Nos. 51 ¶ 19; 51-2 at 6-7).

  34. On   November   2,   2017,   the   Acting   Director,   Dr.   Antonio

     Sánchez, issued a “Decision Letter - Removal” notifying

     Plaintiff that a decision had been made to sustain the charge

     of unacceptable performance.” (Docket No. 51 ¶ 20).

  35. The Decision Letter also provided Alicea with the opportunity

     to accept a “Last Chance Agreement” (“LCA”). Pursuant to the

     LCA, Plaintiff would be transferred to a Staff Nurse position

     in exchange for, amongst other           things, agreeing to the

     following language:

           I, Blanca Alicea, agree to voluntarily withdraw any
           and all pending informal and formal EEO complaints,
           any appeals to the Merit Systems Protection Board,
           any complaints before the Office of Special
           Counsel,   any   grievances,   whether  formal   or
           informal, any court actions, and all other claims
           arising under any federal, state, or local law,
           regulation, or ordinance, against the Agency, its
           past and present administrators or employees, in
           their personal or official capacities, in any stage
Civil No. 17-2298 (RAM)                                                                18


            of processing in their entirety, including, but not
            limited to, EEO Case No. 200I-0672-2017103130.

     (Docket Nos. 51 ¶¶ 21-22; 51-14 at 5).

  36. Plaintiff was advised that if she declined the LCA, the

     decision to remove her from Federal Service would be enforced

     immediately. (Docket No. 51 ¶ 21).

  37. On   November      17,    2017,    Alicea    was       personally      handed    an

     “Enforcement Decision – Removal” letter signed by the Acting

     Director of VA, Dr. Antonio Sánchez. (Id. ¶ 24).

  38. The letter notified Plaintiff that because she did not accept

     the LCA, she was being removed from Federal Employment based

     on the charge of unacceptable performance effective November

     21, 2017. (Docket Nos. 51 ¶ 24; 51-15 at 2).

  39. On November 17, 2017, the EEO issued an Investigative report.

     (Docket No. 51 ¶ 27).

  40. On February 12, 2018, the EEO issued a Final Agency Decision

     concluding       that     Alicea    “failed      to     prove    that    she     was

     discriminated against as claimed.” (Docket No. 51 ¶ 28).

  41. Furthermore, the Final Agency Decision informed Plaintiff

     that    she   has    the    right    to   file      a    civil   action     in    an

     appropriate United States District Court “within 90 days of

     receipt of this final decision if no appeal to the EEOC has

     been filed.” (Id. ¶ 29).
Civil No. 17-2298 (RAM)                                                         19


                                   IV.   ANALYSIS

  A.      The Age Discrimination in Employment Act

       Alicea sued Defendant for alleged violations to the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623. (Docket

No. 21 ¶ 27-31). The ADEA makes it unlawful for an employer to

discharge,     take     adverse      employment       action       or   otherwise

discriminate against any individual because of their age. See 29

U.S.C.A. § 623(a). Thus, for a claim to arise under this statute,

“the plaintiff’s age must have actually played a role in the

employer’s    decision      making   process    and    had     a   determinative

influence on the outcome.” Arce v. Aramark Corporation, 239 F.Supp.

2d 153, 159 (D.P.R. 2003) (emphasis added) (citing Reeves v.

Sanderson Plumbing Products, Inc., 530 U.S. 133 (2000)).

       The Supreme Court has held that for a plaintiff to prevail in

a lawsuit under the ADEA, they “must prove that age was the ‘but-

for’ cause of the employer’s adverse decision.” Gross v. FBL

Financial Services, Inc., 557 U.S. 167, 176 (2009) (emphasis

added).    Hence,    they   must   prove    through    preponderance      of   the

evidence that age “must have been the determinative factor as

opposed to merely a motivating factor in the employer’s decision.”

Rivera-Cruz v. Hewitt Assocs. Caribe, Inc., 2018 WL 1704473, at *6

(D.P.R. 2018) (citation omitted). Thus, “mixed-motive” cases where

“an employee alleges that [they] suffered an adverse employment

action     because     of     both       permissible     and       impermissible
Civil No. 17-2298 (RAM)                                                           20


considerations” are insufficient for a successful ADEA claim.

Gross, 557 U.S. at 171.

       In the absence of direct evidence of discrimination, as is

often the case, Courts asses circumstantial evidence through the

three-step, burden-shifting framework established in the seminal

case McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973).

See Flaherty v. Entergy Nuclear Operations, Inc., 946 F.3d 41, 53

(1st Cir. 2019). First, the plaintiff must establish a prima facie

case   of     age    discrimination     showing,    by   preponderance     of    the

evidence, that they: (1) were at least forty (40) years old at the

time of the alleged adverse employment action; (2)                were qualified

for the position they held; (3) suffered an adverse employment

action; and (4) the employer later filled the position, thereby

demonstrating        the     continuing     need   for   those    services.      See

Rodriguez-Cruz v. Stewart Title Puerto Rico, Inc., 209 F. Supp. 3d

427, 438–39 (D.P.R. 2016); Arroyo-Audifred v. Verizon Wireless,

Inc., 527 F.3d 215, 219 (1st Cir. 2008) (citing Mesnick v. Gen.

Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991)).

       Once    the       plaintiff   establishes    a    prima   facie    case    of

discrimination, a presumption of discrimination arises. The burden

then shifts to the employer to rebut said presumption and “come

forward     with     a    legitimate,     nondiscriminatory      reason   for    its

action.” Gomez-Gonzalez v. Rural Opportunities, Inc., 626 F.3d

654, 662 (1st Cir. 2010). To do so, “[t]he defendant must clearly
Civil No. 17-2298 (RAM)                                                 21


set   forth,    through   the   introduction   of   admissible   evidence,

reasons for its actions which, if believed by the trier of fact,

would support a finding that unlawful discrimination was not the

cause of the employment action.” Feliciano de la Cruz v. El

Conquistador Resort and Country Club, 218 F. 3d 1, 5-6 (1st Cir.

2000) (quoting St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 507

(1993)). If the defendant produces a legitimate basis for the

adverse action, then the presumption of discrimination disappears

and the final shift of the burden of production occurs.

      In this final step, a plaintiff bears the burden of showing

that the rationale provided by the employer was solely “a pretext

for impermissible age discrimination.” Martinez v. Nordisk, 397 F.

Supp. 3d 207, 219 (D.P.R. 2019) (quotation omitted). To do so, the

plaintiff must “elucidate specific facts which would enable a jury

to find that the reason given is not only a sham, but a sham

intended   to     cover    up    the   employer's    real   motive:    age

discrimination.” Id. (quoting Meléndez v. Autogermana, Inc., 622

F.3d 46, 52 (1st Cir. 2010)). These specific facts can include

inconsistencies, contradictions, weaknesses or incoherencies in

the employer’s reason sufficient to show that the employer failed

to act in a non-discriminatory way. See Reyes Caballero v. Oriental

Bank, 2019 WL 6330812, at *11 (D.P.R. 2019) (quotation omitted).

It is worth noting that said “pretext analysis is more demanding

than the prima facie standard.” Id.
Civil No. 17-2298 (RAM)                                                    22


     Moreover,     the      mere   fact   that   the    McDonnell   Douglas

presumption may shift the burden of production to the defendant,

does not mean that a plaintiff loses their burden of proof. Rather,

the plaintiff maintains this burden throughout the life of the

case. See Serrano-Cruz v. DFI Puerto Rico, Inc., 109 F.3d 23, 25-

26 (1st Cir. 1997) (holding that although the burden of production

shifts, the burden of persuasion remains with the plaintiff at all

times).

     In this case, Defendant concedes that three of the four

elements of a prima facie ADEA case are met. Namely: (1) Plaintiff

is over the age of forty (40); (2) Plaintiff was terminated and

thus suffered an adverse employment action; and (3) there exists

a need for her services. (Docket No. 54 at 8). However, Defendant

posits that Alicea was not qualified in light of the various

instances in which Plaintiff failed to meet the standards of her

position. Id. at 7-8. The First Circuit has found that courts

should    not   rely   on    deficient    performance    evaluations     when

assessing if a prima facie case is met when said performance

evaluations are simultaneously invoked as the employer’s non-

discriminatory     reason      for    termination.      See   Melendez     v.

Autogermana, Inc., 622 F.3d 46, 51 (1st Cir. 2010). Doing so would

“bypass the burden-shifting analysis and deprive the plaintiff of

the opportunity to show that the nondiscriminatory reason was in

actuality a pretext designed to mask discrimination.” Id. (quoting
Civil No. 17-2298 (RAM)                                                     23


Wexler v. White's Fine Furniture, Inc., 317 F.3d 564, 574 (6th

Cir. 2003)).

     Moreover, a relatively low threshold is required to establish

a prima facie case under the ADEA. See Sanchez v. Puerto Rico Oil

Co., 37 F.3d 712, 720 (1st Cir. 1994); Melendez, 622 F.3d at 51

(“[A]n   employee's     burden   at   the     prima   facie   stage   is   not

particularly onerous.”). It is uncontested that Alicea occupied

the Health Science Specialist position since August 2, 2010. (Fact

¶ 3). Moreover, Plaintiff has shown that she received successful

performance evaluations until 2017. (Facts ¶¶ 11-17). Therefore,

Alicea sufficiently evinced that she was initially qualified for

her position. Given that Defendant does not contest that the

remaining three prongs are met, Plaintiff successfully established

a prima facie ADEA case.

     The burden of production now shifts to the employer. The Court

finds that     Defendant’s proffered        reasoning regarding Alicea’s

well-documented performance problems supports the existence of a

legitimate, nondiscriminatory reason for placing Plaintiff on a

PIP and ultimately terminating her employment. Pursuant to the

performance criteria by which Plaintiff was evaluated, “[n]o more

than three deviations with no adverse impact will be accepted

during   the   rating   period.”      (Fact    ¶   19).   Collectively,    the

“Notification of Unacceptable Performance/Opportunity to Improve”

and “Notice of Proposed Removal – Unacceptable Performance” detail
Civil No. 17-2298 (RAM)                                                       24


a total of fifteen (15) discrete instances in which Plaintiff

deviated from the acceptable surveillance performance standards.

(Facts ¶¶ 21-22; 30-31). Said evidence suffices “to enable a

rational     factfinder        to     conclude    that     there    existed    a

nondiscriminatory reason” for both placing Alicea on a PIP and

subsequently terminating her employment. See Ruiz v. Posadas de

San Juan Assocs., 124 F.3d 243, 248 (1st Cir. 1997).

     Thus, the inference of discrimination that arose from the

prima facie case vanishes and the burden returns to Alicea to show

by      preponderance     of        evidence     that    Defendant’s     stated

nondiscriminatory reasons are merely pretext or a sham. See Albite,

5 F. Supp. 3d at 197 (citations omitted). The only evidence

presented by Plaintiff to establish pretext are (1) her performance

evaluations from 2010-2016; (2) her testimony attesting that she

has no history of recurring mistakes; and (3) her testimony stating

that another employee, Gladys Cordero, had also been discriminated

against for her age by her supervisor. (Docket Nos. 57 and 62 at

5-6).

     Plaintiff    does    not       specifically    deny    nor    dispute    the

performance problems enumerated by both her supervisor and the

Acting Director of the VA. Id. Instead, Plaintiff provides a

blanket denial and simply maintains that, prior to 2017, her

performance had always been successful. When evaluating whether an

employer’s stated reason for firing a plaintiff was pretextual,
Civil No. 17-2298 (RAM)                                                            25


the question is not whether the plaintiff was actually performing

below expectations, but whether the employer believed that they

were.     See   Feliciano    de    la   Cruz,   218   F.3d   at     7.   Alicea   is

essentially asking the Court to disregard the evidence provided by

Defendant regarding her inadequate performance evaluations at the

time of her dismissal and instead, rely on her own assessment of

her     performance.       Prior   satisfactory,      or     even    outstanding,

performance does not negate future deficiencies, nor does it mar

the     legitimacy    of   subsequent     negative    evaluations.       Moreover,

Alicea’s personal appraisal of her work, without any additional

evidence, is insufficient for a reasonable fact-finder to conclude

that her supervisor and the Acting Director did not actually

believe that Alicea was performing below expectations at the time

of her dismissal. See Melendez, 622 F.3d at 53.

        Alicea’s       deposition        testimony         regarding       alleged

discrimination against Gladys Cordero is also insufficient to

establish       pretext.    Although    Plaintiff     alleges     throughout      her

deposition that her supervisor, Mirsonia Martinez, discriminated

against Gladys Cordero because of her age, Alicea also repeatedly

asserts that Martinez discriminated against another employee, Leda

Melendez, who was under the age of forty (40).2 Taking the totality



2   The pertinent part of the Deposition transcript reads as follows:

        Q. Okay. Anything else Ms. Alicea?
Civil No. 17-2298 (RAM)                                                       26


of the testimony as true, Plaintiff has not shown by preponderance

of the evidence that a hostile work environment because of age

discrimination existed nor that age was the motivating factor for

her negative performance evaluation and PIP.

       Given that no direct evidence of age-based discrimination has

been furnished and taking into consideration that Plaintiff has

failed in providing that the articulated reason for her dismissal

is merely pretextual in nature, Defendant’s Motion for Summary

Judgment is granted as to Plaintiff’s ADEA discrimination claim.

(Count I of the Second Amended Complaint at Docket No. 21).

  B.      Retaliation

       The ADEA also prohibits retaliation, providing that:

             It   shall  be   unlawful   for   an   employer  to
             discriminate against any of his employees or
             applicants for employment … because such individual
             … has opposed any practice made unlawful by this
             section, or because such individual … has made a
             charge, testified, assisted, or participated in any
             manner   in  an   investigation,    proceeding,  or
             litigation under this chapter.

29 U.S.C.A. § 623(d). As in discrimination cases, in the absence

of direct evidence, courts “follow the McDonnell Douglas framework



       A. Yes. Ms. Mirsonia Martinez had a discrimination pattern, not only with
       my coworker Gladys Cordero but she also had one with Ms. Leda Melendez,
       she gave her a poor evaluation. Ms. Mirsonia Martinez had a pattern of
       abuse and discrimination. And she discriminated against Ms. Gladys Cordero
       because of her age, because she was more than 62, over 40 years old. With
       Ms. Leda Melendez, she was less than 40 years old, like people say, that
       after her work she had been given a lesser evaluation than the work that
       she had performed, that is why she left.

Docket No. 62-1 P. 23-24, L. 15-1.
Civil No. 17-2298 (RAM)                                                               27


in    analyzing    whether      a    retaliation      claim   survives        summary

judgment,    ‘albeit     with       slight    modifications      to     account      for

the retaliation claim's         distinct      focus.’” Robinson         v.    Town    of

Marshfield, 950 F.3d 21, 30 (1st Cir. 2020) (quoting Soto-Feliciano

v. Villa Cofresi Hotels, Inc., 779 F.3d 19, 30 (1st Cir. 2015)).

      Pursuant to said modified framework, plaintiff must make a

prima   facie     showing   that      (1)    they   engaged   in      ADEA-protected

conduct;    (2)   they   were       subsequently     subjected     to    an   adverse

employment action; and (3) a causal connection existed between the

protected conduct and the adverse action. See Mesnick v. Gen. Elec.

Co., 950 F.2d 816, 827 (1st Cir. 1991). It is worth noting that

being unable to establish a prima facie case of ADEA discrimination

does not foreclose plaintiff’s ability to establish a prima facie

case of retaliation. Id. “It is enough that the plaintiff had a

reasonable, good-faith belief that a violation occurred; that

[they] acted on it; that the employer knew of the plaintiff's

conduct; and that the employer lashed out in consequence of it.”

Id.

      Once the plaintiff makes a prima facie showing of retaliation,

as in discrimination cases, the burden of production then shifts

to the employer to “offer a legitimate, non-retaliatory reason for

the adverse employment action.” Soto-Feliciano v. Villa Cofresi

Hotels, Inc., 779 F.3d 19, 30 (1st Cir. 2015) (citing Muñoz v.
Civil No. 17-2298 (RAM)                                         28


Sociedad Española de Auxilio Mutuo y Beneficiencia de Puerto

Rico, 671 F.3d 49, 55 (1st Cir. 2012)).

     If evidence of such a reason is provided, “the plaintiff must

assume the further burden of showing that the proffered reason is

a pretext calculated to mask retaliation.” Harrington v. Aggregate

Indus. Ne. Region, Inc., 668 F.3d 25, 31 (1st Cir. 2012) (citation

omitted). A plaintiff does not need to prove retaliation by

preponderance of the evidence to defeat summary judgment. Instead,

they bear “the lighter burden of showing that a genuine issue of

material fact exists about whether retaliation was the true motive

for the adverse employment action in question.” Soto-Feliciano,

779 F.3d at 31. (emphasis added). Courts confronted by summary

judgment motions must consider the evidence as a whole to determine

“whether the aggregate evidence of pretext and retaliatory animus

suffices to make out a jury question.” Mesnick, 950 F.2d at 827.

     Alicea predicates her retaliation claim exclusively on the

temporal proximity between her initial contact with the EEOC and

her negative performance evaluation and Performance Improvement

Plan (PIP). (Docket Nos. 57 and 62 at 2-4). Moreover, Plaintiff

claims that the retaliatory PIP created a hostile work environment.

The First Circuit has held in other ADEA retaliation cases that

“[a] very close temporal proximity between an employer's knowledge

of a protected activity and an adverse action can suffice to

support an inference of a causal connection in some circumstances.”
Civil No. 17-2298 (RAM)                                                         29


Robinson, 950 F.3d at 30 (citing Calero-Cerezo v. U.S. Dep't of

Justice, 355 F.3d 6, 25 (1st Cir. 2004); Mesnick, 950 F.2d at 828).

     The relevant adverse employment actions, specifically placing

Alicea   on   a    PIP   and   giving   her      an   unsuccessful    performance

evaluation,       occurred     on   April   5,    2017   and   April    6,   2017,

respectively. (Facts ¶¶ 21-23).3 There are some discrepancies with

regards to the date in which Plaintiff engaged in ADEA protected

conduct. In her Opposing Statement of Material Facts, Plaintiff

admitted the fact that she made initial contact with an EEO

counselor on April 14, 2017. (Docket No. 57-1 ¶ 25). This date is

supported by a letter from the Department of Veterans Affairs,

Office   of       Resolution    Management       specifying    that    Plaintiff

initiated contact with an EEO counselor on April 14, 2017 (Docket

No. 51-16). However, in the Supplement to her Opposition Alicea

claims that she initiated contact with the EEO on April 3, 2017,

citing her deposition testimony and notes with said date. (Docket

Nos. 62 ¶¶ 25-26; 62-2).

     In either case, with the record before the Court, a reasonable

juror could not find that there was a causal connection between

Alicea's initial contact with the EEOC and any adverse actions

that followed based on timing alone. The record shows that on March



3 The Court notes that Plaintiff used the same blanket denial with regards to
these facts although she subsequently affirmed that they occurred on the
provided dates in the Supplement to her Opposition. (Docket Nos. 57-1 ¶¶ 12-
14; 62 at 2-6).
Civil No. 17-2298 (RAM)                                         30


31, 2017, i.e. before both dates, Martínez sent Alicea a Memorandum

titled “PIP Meeting Request” informing Plaintiff that she was not

meeting the applicable performance standards and thus, they were

going to have a meeting on April 5, 2017 to develop a PIP. (Facts

¶ 20). Although Plaintiff clearly takes issue with the claims

regarding her performance, she did not deny that the memorandum

existed, that she received it on March 31st, nor that the copy

submitted by Defendant as an exhibit was accurate. (Docket No. 57-

1 ¶ 10-11). Pursuant to the evidence before the Court, Plaintiff

was: (1) informed of her performance deficiencies and imminent PIP

in the March 31, 2017 memorandum; (2) placed on a PIP on April 5,

2017 pursuant to said memorandum; and (3) given a performance

appraisal on April 6, 2017. (Facts ¶¶ 20-23). Thus, even if Alicea

initiated contact with the EEO on April 3, 2017, Plaintiff cannot

sustain that a causal connection existed between her protected

conduct and the adverse action because she had been notified of

her negative performance evaluation and PIP before she engaged in

ADEA protected conduct. Moreover, Plaintiff has not alleged nor

evidenced that the VA was cognizant of any ADEA protected activity

prior to April 14, 2017, let alone before the March 31, 2017

memorandum. The failure to show causation is fatal to Alicea’s

retaliation claim. See Sabinson v. Trustees of Dartmouth Coll.,

542 F.3d 1, 5 (1st Cir. 2008). In Sabinson, Dartmouth College

formally decided to “marginalize” Professor Sabinson to certain
Civil No. 17-2298 (RAM)                                                                   31


courses after receiving various complaints of her performance on

June 3, 2005. Id. at 2-5. Professor Sabinson filed an EEO complaint

on August 8, 2005 and ultimately received her “unattractive” course

assignments on August 16, 2005. Id. at 5. The First Circuit held

that while contacting the EEOC or filing a complaint “cannot be

the basis for adverse employment action but it also cannot immunize

an employee from action already planned and not dependant [sic] on

the complaint.” Id.

       It is uncontroverted that the VA was aware of Plaintiff’s age

discrimination claim pending before both the EEOC and this Court

at    the    time    of    her     dismissal.     However,      said    knowledge         is

insufficient to take a retaliation case to the jury. See Mesnick,

950 F.2d at 828. “Were the rule otherwise, then a disgruntled

employee,     no     matter      how    poor   [their]   performance         […],    could

effectively inhibit a well-deserved discharge by merely filing, or

threatening         to    file,    a    discrimination     complaint.”         Id.       See

also Clark      Cty.       Sch.     Dist. v. Breeden,          532    U.S.    268,       272

(2001) (per         curiam)      (“Employers     need    not    suspend      previously

planned [actions] upon discovering that a [discrimination] suit

has   been    filed,      and     their   proceeding     along       lines   previously

contemplated,        though       not   yet    definitively      determined,        is    no

evidence whatever of causality”).

       Lastly, in the Supplement to her Opposition, Plaintiff claims

that her supervisor “expressed concern” that Alicea was reporting
Civil No. 17-2298 (RAM)                                                   32


diseases at the VA and thus had “had an ulterior motive or reason

to find a way to quickly remove” her from employment. (Docket No.

62 ¶ 5). This reasoning undermines Plaintiff’s claims that she was

retaliated against and given a PIP for contacting the EEOC. See

Sabinson, 542 F.3d at 5 (concluding that “the existence of personal

or professional hostility toward [an employee] based on other

reasons tends to work against her claim of discrimination.”).

       Given that Alicea has failed to establish the existence of a

causal connection between the previously planned PIP and her EEO

complaint, Defendant’s Motion for Summary Judgment is granted as

to Plaintiff’s retaliation claim (Count II of the Second Amended

Complaint at Docket No. 21).

  C.     Unlawful-interference with Statutory Rights and Violation
         of EEO Waiver Requirements

       Pursuant to the LCA offered on November 2, 2017, Alicea would

have been transferred to a Staff Nurse position in exchange for

voluntarily withdrawing her pending EEO complaints. (Fact ¶ 35).

Plaintiff claims that because her EEO complaints alleged ADEA

violations,    the   LCA   needed   to   comply   with   the   ADEA   waiver

requirements listed at 29 U.S.C.A. § 626(f) to be valid.              (Docket

No. 62 ¶¶ 13-19). However, because the LCA did not comply with

said statutory requirements, Plaintiff argues that it was an

unlawful interference of her right to participate in an EEO

investigation. Id.
Civil No. 17-2298 (RAM)                                                        33


     In    her    Second       Amended    Complaint,    Plaintiff   raises    her

“unlawful-interference with statutory rights” claim pursuant to 29

U.S.C. §626(f)(4) and/or 42 U.S.C. § 1983. (Docket No. 21 at 11).

Said section of the ADEA dictates that “[n]o waiver agreement may

affect the Commission's rights and responsibilities to enforce

this chapter. No waiver may be used to justify interfering with

the protected right of an employee to file a charge or participate

in an investigation or proceeding conducted by the Commission.” 29

U.S.C.A. § 626(f)(4). The Third Circuit has determined that the

purpose of § 626(f)(4) is to notify parties that “whatever its

provisions, a privately executed waiver agreement cannot alter or

obstruct    the       EEOC's     ability    to   exercise    its    rights   and

responsibilities, and that an employer may not invoke a waiver in

an   attempt     to    impede     an     employee's    participation   in    EEOC

procedures.” Wastak v. Lehigh Valley Health Network, 342 F.3d 281,

289–90 (3d Cir. 2003). In other words, this section merely states

the limits of ADEA waivers, regardless of their validity. It does

not give rise to an independent cause of action as Plaintiff

alleges.

     Defendant correctly asserts that 42 U.S.C. § 1983 is equally

inapplicable. (Docket No. 54 at 19-20). “Because section 1983

provides a remedy for violations of federal law by persons acting

pursuant to state law, federal agencies and officers are facially

exempt from section 1983 liability inasmuch as in the normal course
Civil No. 17-2298 (RAM)                                                34


of events they act pursuant to federal law.” Hindes v. F.D.I.C.,

137 F.3d 148, 158 (3d Cir. 1998) (citing District of Columbia v.

Carter, 409 U.S. 418, 425, (1973)).

      Plaintiff   also   avers   a   separate   cause   of   action   for

“violation of EEO waiver requirements” in general, pursuant to 29

U.S.C. § 626(f). (Docket No. 21 at 11). The Tenth Circuit has held

that the waiver provisions of the ADEA are not “swords that provide

plaintiffs with an independent cause of action for affirmative

relief, other than declaratory or injunctive relief to negate the

validity of the waiver.” Whitehead v. Oklahoma Gas & Elec. Co.,

187 F.3d 1184, 1191 (10th Cir. 1999) (emphasis added). Likewise,

when faced with analogous claims, District Courts have routinely

held that the waiver provisions of the ADEA do not create an

additional, independent cause of action under these statutes. See

EEOC v. Sara Lee Corp., 923 F.Supp. 994, 999 (W.D. Mich. 1995) (“a

failure to meet the [ADEA waiver] requirements does not constitute

a separate cause of action and is not a violation of the ADEA”);

Marks v. New York Univ., 61 F. Supp. 2d 81, 90 n. 7 (S.D.N.Y. 1999)

(concluding that § 626(f) does nothing more “than prescribe the

requirements for an effective waiver of ADEA claims.”); Management

Employees of AT & T v. AT & T, 1999 WL 334751 (D.N.J. 1999)

(“[p]laintiffs have cited no support—and this Court has found none—

for the contention that [requiring employees to sign a deficient

release to participate in an early retirement program], if proven,
Civil No. 17-2298 (RAM)                                                   35


creates an independent cause of action.”); E.E.O.C. v. UBS Brinson,

Inc., 2003 WL 133235, at *3-5 (S.D.N.Y. Jan. 15, 2003).

       Given that Alicea has not provided any authority to support

the existence of her “unlawful-interference with statutory rights”

and “violation of EEO waiver requirements” claims under 29 U.S.C.

§ 626 and/or 42 U.S.C. § 1983, Defendant’s Motion for Summary

Judgment is granted as to said causes of action (Counts III and V

of the Second Amended Complaint at Docket No. 21).

  D.     Witness Tampering

       Lastly, Plaintiff claims that Defendant may be subject to

prosecution for “interference with an administrative investigation

under the omnibus clause of 18 U.S.C. § 1505” and/or “tampering

with and retaliating against a witness in connection with an

administrative proceeding” under 18 U.S.C. § 1513. (Docket No. 21

¶ 39).

       18 U.S.C. § 1505 establishes a term of imprisonment for any

person   who   “corruptly,   or   by   threats   or   force,   or   by   any

threatening letter or communication influences, obstructs, or

impedes or endeavors to influence, obstruct, or impede the due and

proper administration of the law under which any pending proceeding

is being had before any department or agency of the United States.”

This is a criminal statute that does not create a civil cause of

action. Furthermore, merely offering a LCA, regardless of any

deficiencies it may have, cannot be constituted as an attempt to
Civil No. 17-2298 (RAM)                                                  36


corruptly influence or obstruct an EEO proceeding. More so when

Plaintiff did not sign the LCA and it was never enforced. (Fact ¶

38).

       Likewise, 18 U.S.C. § 1513 specifies the criminal sanctions

that apply to “whoever kills or attempts to kill another person

with intent to retaliate against any person for” attending or

assisting with official proceedings. This is also not a civil cause

of action and is plainly inapplicable to the case at hand.

       Because Plaintiff’s witness tampering claim lacks an arguable

basis either in law or in fact, Defendant’s Motion for Summary

Judgment is granted as to this cause action (Count IV of the Second

Amended Complaint at Docket No. 21).

                                V.    CONCLUSION

       For   the   foregoing   reasons,   the   Court   GRANTS   Defendant’s

Motion for Summary Judgment at Docket No. 50. Consequently, all of

Plaintiff’s claims are DISMISSED WITH PREJUDICE. Judgment shall be

entered accordingly.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 31st day of March 2020.

                                     S/ RAÚL M. ARIAS-MARXUACH
                                     United States District Judge
